By J. MASON, Register:
Upon consideration of the foregoing testimony, I am of opinion, that the sale by the marshal, as messenger under the order of the court, is to be regarded as in the nature of a sale made by a provisional as-signee, and that the claimant is entitled to be paid out of the fund in the hands of the assignee, the sums for which the following articles were sold, viz:
Awning frame .$36 00
Awning as accessary thereto. 29 00
Marble meat slab, fitted to a counter.. 3 00
Total .$68 00
—And that those are the only articles which could properly be designated fixtures and pass to the purchaser of fixtures, and that the amount of the gas bill paid by said claimant for gas furnished prior to said sale, should be refunded by the assignee.
November 11, 1870.
The assignee made the following exceptions to the report of the register:
First. Because he has decided that any of the articles sold at the marshal’s sale a.s fixtures, were afterwards sold by the marshal.
Second. Because the register has awarded any sum of money from balance in as-signee’s hands to Conner C. Selden.
Exceptions were also made by the claimant, but none appear to have been filed of record.
After argument, it was ordered by THE COURT (CADWALADER, District Judge) that the exceptions of the assignee and of Conner C. Selden, to the report of the register in said matter, as to the claim of said Conner C. Selden to the proceeds of certain articles sold by the marshal as messenger under an order of the court, be overruled, and the report confirmed, and the assignee be directed to carry it into effect.